The judgment must be affirmed. The act gives an action against "the treasurer of public buildings, or such officer of Lincoln as may have the fund in charge," and it appears that the defendant was neither the one nor the other. The act only applies to such (329) persons as had the fund, or a part of it, in hand at the passing of the act, or might have it afterwards. It could not charge the defendant upon the ground merely that the money had passed through his hands and had been taken from him by the court before the enactment of the statute.
PER CURIAM.                                             Affirmed. *Page 227